Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining element held on the inner element (alternative embodiment disclosed in clm 2 but not shown) and the inner element including the abutment surface for the retaining element (clm 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 2, the first and second occurrence of “of” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the retaining element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 3 depend from claim 2 not claim 1?
Regarding claim 8, there is a lack of antecedent basis for “the first row” and “the second row” in line 3.  Claim 1 sets forth at least two but does not define them as first and second.  Claim 8 also later states “introducing a first of the rows” which would appear to be proper in terms of antecedent basis however this occurs after the recitation in line 3 which is causing the issue.  The last clause of the claim also states “introducing 
Claim 9 recites the limitation "the retaining element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from 8 which depends from 1, claim 1 does not include a retaining element, the retaining element is first introduced in claim 2.
Claim 10 recites the limitations "the abutment surface" and “the slip surface”, there is insufficient antecedent basis for this limitation in the claim.  As with claim 9, based on the dependency of the claims there is a lack of antecedent basis for these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden, USP 1,941,460.
Regarding claim 1, Boden discloses a bearing assembly comprising: an outer element (4a/4b) and an inner element (1b) and at least two rows of rolling elements (3) 
Regarding claim 2, Boden discloses that a retaining element (20/22) for the rollers that is held on the inner element or on the outer element (attached to 4) and includes a slip surface for the rollers (see page 1 lines 107-108 disclosing 22 serves as a thrust surface for the small ends of the rollers, during operation this supports thrust load but also allows the rollers to slip or roll along the surface).
Regarding claim 3, Boden discloses that the inner element or the outer element includes an at least partially radially extending abutment surface, against which the retaining element abuts (see figure 5 of Boden, the retaining element 22 sits within a step shaped recess with both axial and radially facing surfaces that the retaining element contacts).
Regarding claim 5, Boden discloses that the inner element includes a radially inner-lying recess into which a shaft part connectable to the inner element is insertable (bore in the inner element allows bearing to be mounted to a shaft).
Regarding claim 11, Boden discloses that the outer element comprises a unitary outer bearing ring and the inner element comprises a unitary inner bearing ring (both rings are one piece elements), wherein the two surface regions of the outer bearing ring comprise a first raceway and a second raceway and the two surface regions of the inner bearing ring comprise a first raceway and a second raceway (2 and 
Regarding claim 12, Boden discloses that the first plurality of rolling elements and the second plurality of rolling elements are arranged in a back-to-back configuration (either the large diameter or small diameter side of a tapered roller can be considered the back, when arranged if both the large or small diameter face each other this is back to back, Boden discloses the large diameter faces facing each other in a back to back configuration).
Regarding claim 13, Boden discloses a bearing assembly comprising: a unitary outer ring (4a/4b) having a first raceway (5) and a second raceway (other 5), a unitary inner ring (1b) having a first raceway (2) opposing the first raceway of the outer ring and a second raceway (2) opposing the second raceway of the outer ring, and a 
Regarding claim 14, Boden discloses that the second plurality of rolling elements and a retaining ring (20/22) mounted between the inner ring and the outer ring in direct contact with axial ends of the second plurality of rolling elements (forms a thrust and sliding surface).
Regarding claim 15, Boden discloses that the first plurality of rolling elements and the second plurality of rolling elements are arranged in a back-to-back configuration (either the large diameter or small diameter side of a tapered roller can be considered the back, when arranged if both the large or small diameter face each other this is back to back, Boden discloses the large diameter faces facing each other in a back to back configuration).

Claim(s) 1-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty, USP 5,494,358.

Regarding claim 2, Dougherty discloses that a retaining element (60, 112, 120, 134, 154) for the rollers that is held on the inner element or on the outer element (attached to inner ring assembly or the outer ring assembly) and includes a slip surface for the rollers (66, 136, 156).
Regarding claim 3, Dougherty discloses that the inner element or the outer element includes an at least partially radially extending abutment surface, against which the retaining element abuts (56).
Regarding claim 4, Dougherty discloses a bearing cage for guiding the rollers, wherein the bearing cage is configured such that it is at least temporarily radially expandable (both cages disclosed by Dougherty have features allowing for expansion, cage 94 is elastic, see column 5, line 63-column 6, line 8, and cage 86 includes interruptions 92 in the small diameter portion that allows for expansion, see column 5, lines 40-62).
Regarding claim 5, Dougherty discloses that the inner element includes a radially inner-lying recess into which a shaft part connectable to the inner element is insertable 
Regarding claim 6, Dougherty discloses that the outer element includes a retaining element, by which the bearing assembly is retainable on a housing (Dougherty uses the same retaining flange 20 that is used for a bolt to attach the outer ring to a housing element B).
Regarding claim 7, Dougherty discloses a motor vehicle wheel unit including the bearing assembly according to claim 1 (figure 1 shows that the assembly is wheel bearing, see also column 1, lines 9-11).
Regarding claim 8, Dougherty disclose a method for manufacturing the bearing assembly according to claim 1, comprising: manufacturing the inner element, the outer element and the rolling elements of the first row and of the rollers of the second row (all the parts have to be manufactured prior to assembly), introducing a first of the rows of rolling elements into the outer element, introducing the inner element into the outer element such that the first row of rolling elements is contacted by the corresponding surface regions of the inner element and of the outer element, and introducing the rollers between the outer element and the inner element such that the rollers are contacted by the corresponding surface regions of the inner element and of the outer element (all the parts are later connected and thus all introduced into each other, “introducing” of the parts as recited by the claim is not limited to a specific order of operations thus introducing of the first row and of the inner element can occur at the same time this would be the case in Dougherty as the first row of rollers and inner element are first made into an assembly and then placed inside the outer ring, then, as 
Regarding claim 9, Dougherty further discloses that the retaining element is inserted after the introduction of the rollers of the second row of rolling elements (60, 112, 120,134, 154 in inserted after all rows and ring elements are in place).
Regarding claim 10, Dougherty further discloses the following steps prior to the inserting of the retaining element: measuring of the distance of an outer end side of the rollers from the abutment surface for the retaining element, and depending on the measured distance, processing the retaining element such that with later abutting of the retaining element against the abutment surface, the end side of the rollers is acted upon by the slip surface of the retaining element with a predetermined contact force.  First, the only positively required step in claim 10 is measuring, the latter clause is only  carried out dependent on the measured distance, thus if the measured distance results in no post processing requirement no process has to be carried out (in other words the actual manufacturing step of the claim is conditional based on a measurement).  In the case of all bearings, during design all the dimensions are determined thus measuring in this case could simply be a quality control step that does not influence the method of 
Regarding claim 13, Dougherty discloses a bearing assembly comprising: a unitary outer ring (12) having a first raceway (28) and a second raceway (26), a unitary inner ring (14) having a first raceway (48) opposing the first raceway of the outer ring and a second raceway (46) opposing the second raceway of the outer ring, and a first plurality of rolling elements (18) in direct contact with the first raceway of the outer ring and the first raceway of the inner ring, wherein the inner ring and the outer ring are configured such that a second plurality of rolling elements (16) comprising rollers are insertable between the second raceway of the outer ring and the second raceway of the inner ring when the first plurality of rolling elements are in contact with both the first raceway of the outer ring and the first raceway of the inner ring (the configuration of Dougherty allows for the second set of rollers to be inserted while the other set is in contact with the raceways, see figure 5).
Regarding claim 14, Dougherty discloses the second plurality of rolling elements and a retaining ring (60, 112, 120,134, 154) mounted between the inner ring and the outer ring in direct contact with axial ends of the second plurality of rolling elements (forms a thrust and sliding surface).

Regarding claim 16, Dougherty discloses a method comprising providing a unitary outer ring (12) having a first raceway and a second raceway (28 and 26), providing a unitary inner ring (14) having a first raceway and a second raceway (48 and 46), placing a first plurality of rolling elements mounted in a cage (18 and 94), against the first raceway of the outer ring, inserting the inner ring axially through the outer ring such that the first plurality of rollers contact the first raceway of the inner ring and are held against the first raceway of the outer ring by the inner ring and such that the second raceway of the inner ring opposes the second raceway of the outer ring (the first plurality of rings are positioned during the insertion of the inner ring unit, the steps of placing and inserting are not required by the claim to be separate and distinct since placing can occur during an insertion process, if applicant wishes for the claims to have the placing and insertion steps to be completely distinct the claim should state first placing…then inserting… or use a phrase such as “after placing” like used by claim 17, see NOTE in claim 8 above and MPEP 2111.01 II), and inserting a second plurality of rolling elements (16), comprising rollers, into a space between the second raceway of the inner ring and the second raceway of the outer ring.

Regarding claim 18, Dougherty discloses that the first plurality of rolling elements and the second plurality of rolling elements are arranged in a back-to-back configuration (see Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP 8,465,211 shows a similar arrangement but clearly shows a cage that expands for assembly (see Figure 10, part 124), Figure 3 also appears to so the same relative placement of each row in the radial direction.
USP 1,949,824 shows a different configuration of a retaining member that forms a slip surface and a similar assembly process.
USP 5,037,214 shows a similar bearing and illustrates a similar process of assembling.
USP 9,347,493, USP 7,748,909 and USP 4,248,487 all show bearings that used a ball and a tapered roller element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656